F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 21 2001
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    MICHAEL THEODORE MEYER,

                  Petitioner-Appellant,

    v.                                                    No. 00-8058
                                                     (D.C. No. 00-CV-136-J)
    EUNICE DRELL; LASHLEY DRELL;                            (D. Wyo.)
    WYOMING DEPARTMENT OF
    FAMILY SERVICES; ATTORNEY
    GENERAL OF THE STATE OF
    WYOMING,

                  Respondents-Appellees.


                              ORDER AND JUDGMENT          *




Before EBEL , PORFILIO , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Michael Theodore Meyer appeals the district court’s denial of his

petition for a writ of habeas corpus, brought pursuant to 28 U.S.C. § 2254,

through which he sought to obtain custody of his natural daughter. Because we

lack subject matter jurisdiction over petitioner’s claims, we vacate the district

court’s decision and remand with directions to dismiss for lack of jurisdiction.

      Petitioner’s daughter, K.D., was first placed in the physical custody of her

maternal grandparents in 1992. Following the death of K.D.’s mother in 1995,

the Wyoming state court placed her under the guardianship and conservatorship of

her maternal grandparents. In March 2000, K.D.’s grandparents filed an adoption

petition.

      Petitioner then filed a petition for a writ of habeas corpus in the Wyoming

state district court, alleging that his daughter was being held illegally and that

his parental rights were being violated. The state court denied the petition on

June 30, 2000, because it did not show how K.D. was being restrained illegally.

Petitioner filed a similar petition with the Wyoming Supreme Court which was

denied on July 19, 2000, again because it failed to show how K.D. was being held

illegally or without due process of law. Petitioner filed this federal habeas

petition on July 20, 2000, seeking custody of his daughter. The district court

dismissed the petition for failure to state a claim because it did not allege facts

showing an unlawful restraint of K.D.


                                          -2-
      We review de novo the district court’s dismissal for failure to state a claim.

Aguilera v. Kirkpatrick, 241 F.3d 1286, 1292 (10th Cir. 2001). We liberally

construe a pro se litigant’s pleadings to state a valid claim “despite [his] failure to

cite proper legal authority, his confusion of various legal theories, his poor syntax

and sentence construction, or his unfamiliarity with pleading requirements.” Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). We have an independent

responsibility, however, to ensure that we have jurisdiction over petitioner’s

claims. See Maier v. United States EPA, 114 F.3d 1032, 1036 (10th Cir. 1997)

(holding federal courts have independent duty to examine jurisdiction). We

conclude that we lack subject matter jurisdiction over petitioner’s claims.

      Although petitioner labeled his action as a petition for a writ of habeas

corpus, § 2254 does not confer jurisdiction under the circumstances of this case.

Petitioner is not “in custody,” as required by the habeas statute, § 2254; Maleng v.

Cook, 490 U.S. 488, 490 (1989), and “the ‘custody’ of foster or adoptive parents

over a child is not the type of custody that traditionally has been challenged

through federal habeas,” Lehman v. Lycoming County Children’s Servs. Agency,

458 U.S. 502, 511 (1982). Further, petitioner did not bring the action on his

daughter’s behalf, alleging instead that his own rights were violated by the state




                                          -3-
court custody decisions. 1 Because “§ 2254 does not confer federal-court

jurisdiction” over child custody challenges such as petitioner’s, the habeas

petition should have been dismissed for lack of subject matter jurisdiction. Id. at

511-12, 516 (noting that “federal habeas [relief] has never been available to

challenge parental rights or child custody,” and holding that principles of

federalism preclude federal-court challenges to state-court orders affecting

parental rights and child custody issues); see also Anderson v. Colorado, 793 F.2d

262, 263 (10th Cir. 1986) (holding § 2254 does not confer jurisdiction on federal

courts to review state-court judgments determining parental rights).

      Even if the district court had construed petitioner’s claim as arising under

42 U.S.C. § 1983, it would have lacked jurisdiction over petitioner’s claims.

Petitioner alleges that the state-court decisions regarding the custody of K.D.,

supervised visitation, and petitioner’s parental status, violate his constitutional

rights. The same principles of comity that prevent us from entertaining

petitioner’s habeas petition also preclude review of the state-court decisions under

the guise of a civil rights action. See Roman-Nose v. N.M. Dep’t of Human

Servs., 967 F.2d 435, 437 (10th Cir. 1992) (holding federal action alleging

constitutional infirmity in state parental-rights proceeding could not be


1
       We note it would be futile for petitioner to amend his complaint in this
regard, as a federal-court action on behalf of a minor may only be prosecuted
by a legally-appointed guardian or guardian ad litem. Fed. R. Civ. P. 17(c).

                                          -4-
maintained under § 1983); Anderson, 793 F.2d at 263-64 (holding district court

lacked subject matter jurisdiction over § 1983 action challenging constitutionality

of child-custody decision by state court, and that such issues should have been

raised in state-court proceedings).

      Federal courts, other than the United States Supreme Court, are without

jurisdiction to adjudicate a claim which, in essence, seeks review of a state court

judgment by claiming that the state decision violated the loser’s federal rights.

See D.C. Court of Appeals v. Feldman    , 460 U.S. 462, 482, 486 (1983) (holding

federal review of state court judgments can only be obtained in the United States

Supreme Court, even if the plaintiff challenges the constitutionality of the state

court’s action); Rooker v. Fidelity Trust Co. , 263 U.S. 413, 415-16 (1923) (same).

Because petitioner simply seeks review of the state court’s decisions, there is no

jurisdiction in this case.

      The judgment of the United States District Court for the District of

Wyoming is VACATED, and the case is REMANDED with instructions to

dismiss for lack of subject matter jurisdiction.

                                                     Entered for the Court


                                                     John C. Porfilio
                                                     Circuit Judge




                                          -5-